 328 NLRB No. 1431NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Prime Energy Limited Partnership and InternationalUnion of Operating Engineers, Local 68, AFLŒCIO. Case 22ŒCAŒ23314July 20, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge filed on May 3, 1999, the GeneralCounsel of the National Labor Relations Board issued acomplaint on May 17, 1999, alleging that the Respondent
has violated Section 8(a)(5) and (1) of the National La-bor Relations Act by refusing the Union™s request to bar-gain and to furnish information following the Union™scertification in Case 22ŒRCŒ11636.  (Official notice is
taken of the ﬁrecordﬂ in the representation proceeding as
defined in the Board™s Rules and Regulations, Secs.102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).)  The Respondent filed an answer, with affirma-tive defenses, admitting in part and denying in part theallegations in the complaint.On June 14, 1999, the General Counsel filed a Motionfor Summary Judgment and Memorandum in Support.On June 16, 1999, the Board issued an order transferring
the proceeding to the Board and a Notice to Show Cause
why the motion should not be granted.  The Respondent
filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain and to furnish information, but attacks the validityof the certification on the basis of the Board™s unit de-termination in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that there are no issues warranting ahearing with respect to the Union™s request for informa-tion.  The Respondent admits that by letter dated Decem-ber 28, 1998, the Union requested that the Respondentfurnish it with the following information:1. A list of current employees including theirnames, dates of hire, rates of pay, job classification,last known address and phone number.2. A copy of current personnel policies or proce-dures.3. A copy of all company fringe benefit plans in-cluding pension, profit sharing, severance, stock in-centive, health and welfare, apprenticeship training,legal services, or any other plans which relate to the
employees.4. Copies of all current job descriptions.5. Copies of any wage or salary plans.
6. Copies of all disciplinary notices, warnings orrecords of disciplinary personnel actions for the lastyear.The Respondent™s answer admits that it refused to providethis information, but, by reason of its denial that the Union
is the valid exclusive collective-bargaining representative,
denies that the information requested is relevant and neces-sary for the Union™s role as the exclusive bargaining repre-sentative of the unit employees.  It is well established, how-ever, that such information is presumptively relevant andmust be furnished on request.  See Trustees of MasonicHall, 261 NLRB 436, 437 (1982), and Verona DyestuffDivision, 233 NLRB 109, 110 (1977). The Respondent hasnot attempted to rebut the relevance of the information re-quested by the Union.Accordingly, we grant the Motion for Summary Judg-ment1 and will order the Respondent to recognize andbargain with the Union and to furnish it the requestedinformation.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Elmwood Park,New Jersey, has been engaged in the operation of a co-generation plant.During the 12-month period preceding issuance of thecomplaint, the Respondent, in conducting its operations,derived gross revenue in excess of $500,000.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held December 8 and 10, 1998,the Union was certified on December 21, 1998, as theexclusive collective-bargaining representative of the em-ployees in the following appropriate unit:                                                       1 The Respondent™s request to dismiss the complaint is therefore de-nied. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2All control board operators/shift supervisors and elec-trical and mechanical maintenance employees em-ployed by the Employer at its Elmwood Park, New Jer-sey facility, excluding plant operators, plant managers,assistant plant managers, office clerical employees,
guards and supervisors as defined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainSince about December 21, 1998, the Union has re-quested the Respondent to bargain and the Respondenthas refused.  Since about December 28, 1998, the Union
has requested that the Respondent furnish information,and since about March 30, 1999, the Respondent hasfailed and refused to furnish the Union with the informa-tion requested.  We find that this failure and refusal con-stitutes an unlawful refusal to bargain in violation ofSection 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy failing and refusing since about December 21,1998, to bargain with the Union as the exclusive collec-tive-bargaining representative of employees in the ap-propriate unit and since about March 30, 1999, to furnishthe Union requested necessary and relevant information,the Respondent has engaged in unfair labor practicesaffecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an
understanding is reached, to embody the understanding
in a signed agreement.  We also shall order the Respon-dent to furnish the Union the information it requested.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Prime Energy Limited Partnership,Elmwood Park, New Jersey, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with International Union ofOperating Engineers, Local 68, AFLŒCIO, as the exclu-sive bargaining representative of the employees in thebargaining unit, and refusing to furnish the Union infor-mation that is relevant and necessary to its role as theexclusive bargaining representative of the unit employ-ees.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment and, ifan understanding is reached, embody the understanding
in a signed agreement:All control board operators/shift supervisors and elec-trical and mechanical maintenance employees em-ployed by the Employer at its Elmwood Park, New Jer-sey facility, excluding plant operators, plant managers,assistant plant managers, office clerical employees,
guards and supervisors as defined in the Act.(b) Furnish the Union the information that it requestedon December 28, 1998.(c) Within 14 days after service by the Region, post atits facility in Elmwood Park, New Jersey, copies of theattached notice marked ﬁAppendix.ﬂ2  Copies of the no-tice, on forms provided by the Regional Director for Re-gion 22, after being signed by the Respondent™s author-ized representative, shall be posted by the Respondentand maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted.  Reasonable steps shall be taken
by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since December21, 1998.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ PRIME ENERGY LIMITED PARTNERSHIP3   Dated, Washington, D.C. July 20, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        Member(SEAL)          NATIONAL LABOR RELATIONS BOARDMEMBER BRAME, dissenting.In the underlying representation proceeding, I dis-sented from my colleagues™ denial of the Employer™srequest for review of the Regional Director™s Decision
and Direction of Election in which he rejected the Em-ployer™s contrary contention and found that the Em-ployer™s shift supervisors, senior electrical maintenancesupervisor, and senior mechanical maintenance supervi-sor were employees and not statutory supervisors.  Ac-cordingly, I dissent here from my colleagues™ findingthat the Employer violated Section 8(a)(5) and (1) of the
Act in this certification-testing proceeding.    Dated, Washington, D.C. July 16, 1999J. Robert Brame III,                     Member             NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with International Un-ion of Operating Engineers, Local 68, AFLŒCIO, as theexclusive representative of the employees in the bar-gaining unit.WE WILL NOT refuse to furnish the Union informationthat is relevant and necessary to its role as the exclusivebargaining representative of the unit employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All control board operators/shift supervisors and elec-trical and mechanical maintenance employees em-ployed by us at our Elmwood Park, New Jersey facil-ity, excluding plant operators, plant managers, assistantplant managers, office clerical employees, guards andsupervisors as defined in the Act.WE WILL furnish the Union the information it requestedon December 28, 1998.PRIME ENERGY LIMITED PARTNERSHIP